     Case 1:19-cv-01822-NRB Document 53 Filed 04/17/20 Page 1 of 14




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 NUEVOS AIRES SHOWS LLC,

                        Plaintiff,
                                                MEMORANDUM AND ORDER
              - against -
                                                 19 Civ. 1822 (NRB)
 URS BÜHLER, CARLOS MARÍN, DAVID
 MILLER, SÉBASTIEN IZAMBARD, IL DIVO,
 IL DIVO ENTERTAINMENT TOURS INC.,
 JORGE E. PINOS, JEP ENTERTAINMENT
 GROUP, INC., COMPANY X, COMPANY Y,
 and INSURERS A through I,

                     Defendants.
 ------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


     Urs Bühler, Carlos Marín, David Miller, Sébastien Izambard,

Il Divo, Il Divo Entertainment Tours Inc., Jorge E. Pinos, JEP

Entertainment Group, Inc., Company X, Company Y, and Insurers A

through   I   (collectively,    “defendants”)   move   to   dismiss   the

complaint of Nuevos Aires Shows LLC (“plaintiff”).             The Court

grants defendants’ motion for the reasons stated herein.

                               BACKGROUND

     Plaintiff,    a   self-described    “world-renowned    entertainment

company” that “provides booking services for international artists

and performers in the music industry,”          is a Florida limited

liability company formed by its “principal executive,” Marcela V.

Wilte.    Compl. ¶¶ 1, 27.     Il Divo is a multiplatinum vocal group

comprised of singers Urs Bühler, Carlos Marín, David Miller, and

                                     1
        Case 1:19-cv-01822-NRB Document 53 Filed 04/17/20 Page 2 of 14



Sébastien Izambard.          Compl. ¶¶ 2-5.         Il Divo Entertainment Tours

Inc. (“Il Divo Entertainment”) is a Delaware corporation “directly

associated” with Il Divo.          Compl. ¶ 6.       Jorge E. Pinos, a prominent

talent    agent,   is    Il    Divo’s     licensed        talent     agent    and    JEP

Entertainment Group, Inc. (“JEP”) is his company.                      Compl. ¶¶ 9-

10;    Defs.’   Mem.    at    2.     Companies        X   and   Y    are     “corporate

structure[s] used by Il Divo” that “materially participated in all

the acts” alleged in the complaint.                 Compl. ¶¶ 63-64.       Insurers A

through I are anonymous insurance companies against whom plaintiff

levies no specific factual contentions.

       The complaint alleges that in October 2017, Bühler “initiated

contact     with   [p]laintiff       to       inquire     about      its     management

services,” Compl. ¶ 25, which led to email correspondence between

Wilte, Bühler, and Izambard.              Compl. ¶ 27.              Specifically, on

October 19, 2017, Wilte emailed Izambard regarding a “proposal” to

Il Divo to “[p]ut an office directly from [sic] you” and to “[s]et

up a press agency that work [sic] on permanently form [sic] for

you, setting up every fact, working on a serious anual [sic]

marketing plan, press releases and launching the press, work hard

especially in the countries that you have not been going for many

years, for example Puerto Rico.           Obviously this work include [sic]

your    website,   social      networks       and   of    course    upload     all   the

information abou[t] past, present and future shows.”                       Compl., Ex.

3.     Wilte clarified that she “won’t do nothing [sic] if you are

                                          2
      Case 1:19-cv-01822-NRB Document 53 Filed 04/17/20 Page 3 of 14



not agree [sic] and without your approval.”       Compl., Ex 3.   Wilte’s

email nowhere mentioned a record label.        See Compl., Ex. 3.

     On October 21, 2017, Bühler replied to Wilte and “[t]hanked

[her] very much for [her] offer to install an initial Il Divo

office.” Compl., Ex. 2.    He noted that Il Divo “would like to take

you up on this offer,” but that it would “in the meantime work on

contacting people to install a worldwide office which will take

care of Il Divos [sic] administration.”          Compl., Ex 2.         Bühler

asked Wilte to “let [Il Divo] know if there is anything from us

you need at this point” and “[i]f [Wilte] would like to put a

written agreement in place.”      Compl., Ex 2.

     The complaint alleges that after Bühler consented to Wilte

opening an administrative office for Il Divo, “the parties agreed

verbally” that Wilte “would serve as the exclusive and direct agent

for the group in expectation of procuring a major record label

deal” for “an extension of time intrinsically tied to the term of

the record label contract to be signed, which the parties moreover

agreed should be at least five (5) years.”             Compl. ¶¶ 35-36.

Pursuant to this alleged verbal agreement, the complaint asserts

that “[p]laintiff successfully procured a lucrative major label

contract for Il Divo with UMG Recordings Inc. executed on [sic]

2018 for the term no less than five (5) years.”        Compl. ¶ 37.       The

complaint also contends that, after the parties entered the alleged

verbal agreement, plaintiff executed a contract with Pinos and JEP

                                    3
        Case 1:19-cv-01822-NRB Document 53 Filed 04/17/20 Page 4 of 14



for them to “support with the administration of concert dates for”

Il Divo, Compl. ¶ 38, and to “mak[e] liaisons with interested

record labels,” Compl. ¶ 41.

     The complaint alleges that in July 2018, defendants “seized

[sic] all communication with [p]laintiff,” Compl. ¶ 43, and that

“[t]o    this   date    [defendants]       continue   to   ghost   and   avoid

[p]laintiff,” Compl. ¶ 46.       Consequently, the complaint maintains,

“[p]laintiff lost considerable opportunities with other high-

profile contacts in the music industry for being thoroughly devoted

to developing leads for Il Divo.”             Compl. ¶ 49.    Moreover, the

complaint alleges that plaintiff failed to receive $10,000 in

royalties from “merchandising projects,” $10,000 in commissions

for “meet and greet type events,” and “[d]ue commissions based

upon the UMG contract.”       Compl. ¶ 48 (emphasis deleted).

     On February 26, 2019, plaintiff filed a complaint against

defendants, which asserted five causes of action. First, plaintiff

asserted a claim for breach of contract against Il Divo, its

members, and Il Divo Entertainment (collectively, the “Il Divo

defendants”) for “breach[ing] . . . the verbal contract executed

by the parties.”       Compl. ¶ 66.   Second, plaintiff sought to compel

the Il Divo defendants to specifically perform their “monetary

obligations” under the alleged verbal agreement.               Compl. ¶ 75.

Third, plaintiff requested punitive damages, interest, attorneys’

fees, and costs from the Il Divo defendants for violating the

                                       4
     Case 1:19-cv-01822-NRB Document 53 Filed 04/17/20 Page 5 of 14



alleged verbal agreement.        Compl. ¶¶ 90-91.       Fourth, plaintiff

asserted    a   claim   for   tortious   interference   with   contractual

relations against Pinos and JEP on the ground that they “caused

[the Il Divo defendants] to breach their verbal contract with

[p]laintiff.”     Compl. ¶ 94.    Fifth, “[i]n the alternative to” its

other claims, plaintiff asserted a claim for unjust enrichment

against defendants.      Compl. ¶ 103.    Plaintiff requests $4,349,000

in compensatory damages, $12,987,000 in punitive damages, and

$250,000 in attorneys’ fees.       Compl. at 22-23.

     Defendants moved to dismiss plaintiff’s complaint.          After the

parties had briefed the motion, plaintiff asked “to submit . . .

[a] surreply within five business days of the granting of this

application,” which the Court granted on November 25, 2019.           ECF

No. 50.    Plaintiff filed its surreply more than 100 days later on

March 11, 2020. See ECF No. 52.

                                 DISCUSSION

     Defendants move to dismiss the complaint for “failure to state

a claim upon which relief can be granted.”              Fed. R. Civ. P.

12(b)(6).   To survive a motion to dismiss under Rule 12(b)(6), “‘a

complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.’”

In re Terrorist Attacks on September 11, 2001, 714 F.3d 118, 122

(2d Cir. 2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).    In determining whether a complaint meets that standard,

                                     5
          Case 1:19-cv-01822-NRB Document 53 Filed 04/17/20 Page 6 of 14



“the complaint is deemed to include any written instrument attached

to it as an exhibit or any statements or documents incorporated in

it by reference.”       Chambers v. Time Warner, Inc.¸282 F.3d 147, 152

(2d Cir. 2002) (internal quotation marks omitted).

      1. Breach of Contract and Specific Performance

      Defendants argue that the Court should dismiss plaintiff’s

breach of contract and specific performance claims against the Il

Divo defendants because the alleged verbal agreement on which those

claims are based violates the Statute of Frauds, and because

plaintiff has failed to allege the terms of the alleged verbal

agreement with sufficient specificity.            The Court addresses each

argument in turn.

      A. Statute of Frauds

      Under      New   York    law,1   “[e]very    agreement,     promise    or

undertaking is void, unless it or some note or memorandum thereof

be in writing, and subscribed by the party to be charged therewith

. . . if such agreement, promise or undertaking . . . [b]y its

terms is not to be performed within one year from the making

thereof.”       N.Y. Gen. Oblig. Law § 5-701(a)(1).         “New York courts




      1 New York law applies because the parties rely on it in their submissions
to the Court. See, e.g., Clarex Ltd. v. Natixis Sec. Am. LLC, No. 12 Civ. 7908
(PAE), 2013 WL 2631043, at *2 (S.D.N.Y. June 11, 2013) (“[T]he Court applies
New York law . . . because all parties apply New York law in their submissions:
Where   ‘the    parties’   briefs   assume   that   New    York   law   controls
. . . such implied consent . . . is sufficient to establish choice of law.’”
(internal quotation marks and alterations omitted) (quoting Wolfson v. Bruno,
844 F.Supp. 2d 348, 354 (S.D.N.Y. 2011))).

                                        6
       Case 1:19-cv-01822-NRB Document 53 Filed 04/17/20 Page 7 of 14



generally construe the [S]tatute of [F]rauds narrowly, voiding

only   those   oral   contracts   ‘which    by   their   very   terms    have

absolutely no possibility in fact and law of full performance

within one year.’”      Kroshnyi v. U.S. Pack Courier Servs., Inc.,

771 F.3d 93, 110 (2d Cir. 2014) (quoting D & N Boening, Inc. v.

Kirsch Beverages, Inc., 472 N.E.2d 992, 993 (N.Y. 1984)).               “‘The

critical test . . . is whether “by its terms” the agreement is not

to be performed within a year.’”           Morgenweck v. Vision Capital

Advisors, LLC, 410 Fed. App’x 400, 401 (2d Cir. 2011) (internal

citations omitted) (quoting Freedman v. Chemical Const. Corp., 372

N.E.2d 12, 15 (N.Y. 1977)).

       The alleged verbal agreement provided that “Wilte would serve

as the exclusive and direct agent for [Il Divo] in expectation of

procuring a major record label deal,” and that “they would work

together for an extension of time intrinsically tied to the term

of the record label contract to be signed, which . . . should be

at least five (5) years.”          Compl. ¶¶ 35-36 (emphasis added).

Accordingly, neither party could perform fully under the alleged

verbal agreement for at least five years after entering it, and

the alleged verbal agreement is void unless plaintiff has alleged




                                     7
          Case 1:19-cv-01822-NRB Document 53 Filed 04/17/20 Page 8 of 14



a writing sufficient to satisfy the Statute of Frauds.2

      Plaintiff has not done so.            The complaint nowhere alleges

that the terms of the alleged verbal agreement were ever reduced

to a writing.         Plaintiff instead argues that the October 2017

emails between Wilte and Bühler suffice to evidence the agreement

under N.Y. Gen. Oblig. Law § 5-701(b)(3), which provides that

“[t]here is sufficient evidence that a contract has been made if

. . . [t]here is evidence of electronic communication . . .

sufficient to indicate that in such communication a contract was

made between the parties.”           But the October 2017 emails predate

the alleged verbal agreement, and they concern only Wilte’s “offer

to install an initial Il Divo office.”           Compl., Ex. 2.     Moreover,

the October 2017 emails fail to “‘identify and describe the subject

matter and state all the essential or material terms of the

contract,’” which a writing must do in order to satisfy the Statute

of Frauds.      Foros Advisors LLC v. Digital Globe, Inc., 333 F.Supp.

3d 354, 363 (S.D.N.Y. 2018) (quoting Allied Sheet Metal Works,

Inc. v. Kerby Saunders, Inc., 619 N.Y.S.2d 260, 262 (N.Y. App.

Div., 1st Dep’t 1994)).



      2 Plaintiff asserts in its opposition and surreply that the Statute of
Frauds does not apply to the alleged verbal agreement because plaintiff
allegedly “almost immediately put together a tour for Il Divo” after entering
the alleged verbal agreement. Opp. at 6; see also Surreply at 2, 4. Plaintiff
“labor[s] under the mistaken impression that the Statute of Frauds is concerned
with partial performance of an oral contract. It is not. Rather, it requires
that an oral agreement be capable of complete performance within a year to be
enforceable.” Almeciga v. Ctr. for Investigative Reporting, Inc., 185 F.Supp.
3d 401, 410 (S.D.N.Y. 2016) (emphasis in original).

                                        8
          Case 1:19-cv-01822-NRB Document 53 Filed 04/17/20 Page 9 of 14



      Accordingly, the alleged verbal agreement is void under the

Statute of Frauds, and plaintiff’s breach of contract and specific

performance claims against the Il Divo defendants must be dismissed

because those claims require the existence of an enforceable

contract.       See, e.g., RCN Telecom Serv., Inc. v. 202 Centre St.

Realty LLC, 156 Fed. App’x 349, 350 (2d Cir. 2005).3

      B. The Terms of the Alleged Verbal Agreement

      Plaintiff’s      breach    of   contract   and   specific   performance

claims also must be dismissed because plaintiff has failed to

allege the terms of the alleged verbal agreement with sufficient

specificity. “‘It is well settled that for a contract to be valid,

the agreement between the parties must be definite and explicit so

their intention may be ascertained to a reasonable degree of

certainty.       Even if the parties believe that they are bound, if

the terms of the agreement are so vague and indefinite that there



      3 Plaintiff tries to avoid the application of the Statute of Frauds to
its breach of contract and specific performance claims by arguing in its
opposition brief that promissory estoppel precludes the Il Divo defendants from
contesting the enforceability of the alleged verbal agreement.         The Court
rejects this assertion of promissory estoppel because “[a] complaint cannot be
amended merely by raising new facts and theories in plaintiffs’ opposition
papers.” Lombardo v. Dr. Seuss Enter., L.P., No. 16 Civ. 9974 (AKH), 2017 WL
1378413, at *4 (S.D.N.Y. Apr. 7, 2017). Moreover, for promissory estoppel to
overcome the Statute of Frauds, “plaintiff must demonstrate ‘unconscionable’
injury, i.e., injury beyond that which flows naturally (expectation damages)
from the non-performance of the unenforceable agreement.”         Merex A.G. v.
Fairchild Weston Sys., Inc., 29 F.3d 821, 826 (2d Cir. 1994) (emphasis deleted).
Plaintiff has failed to allege any such injury. See, e.g., Mobile Data Shred,
Inc. v. United Bank of Switz., No. 99 Civ. 10315 (SAS), 2000 WL 351516, at *4
(S.D.N.Y. Apr. 5, 2000) (“[I]n the absence of ‘egregious’ circumstances, courts
have consistently rejected promissory estoppel claims when the alleged injuries
consisted of lost profits, lost fees, forgone business opportunities or damage
to business reputation.”).

                                        9
      Case 1:19-cv-01822-NRB Document 53 Filed 04/17/20 Page 10 of 14



is no basis or standard for deciding whether the agreement had

been kept or broken, or to fashion a remedy, and no means by which

such terms may be made certain, then there is no enforceable

contract.’”      Foros Advisors LLC, 333 F.Supp. 3d at 360 (quoting

Candid Prods., Inc. v. Int’l Skating Union, 530 F.Supp. 1330, 1333

(S.D.N.Y. 1982) (Weinfeld, J.)). Thus, to plead a claim for breach

of   contract    or   specific      performance,       plaintiff   “must    provide

specific allegations as to an agreement between the parties, the

terms of that agreement, and what provisions of the agreement were

breached   as    a    result   of   the   acts    at    issue.”    Valentini      v.

Citigroup, Inc., 837 F.Supp. 2d 304, 327 (S.D.N.Y. 2011) (internal

quotation marks omitted).

      Plaintiff has failed to do so.             The only allegations in the

complaint concerning the content of the alleged verbal agreement

are that “Wilte would serve as the exclusive and direct agent for

[Il Divo] in expectation of procuring a major record label deal,”

“[p]laintiff would put its contacts and clout to achieve such a

deal,” and plaintiff and the Il Divo defendants “would work

together for . . . at least five (5) years.”                  Compl. ¶¶ 35-36.

These “simple characterization[s] of the promise” fail to allege

the specific terms of the alleged verbal agreement.                 Fink v. Time

Warner Cable, 810 F.Supp. 2d 633, 645 (S.D.N.Y. 2011).                   They fail

to   assert     plaintiff’s     specific       obligations    to   the     Il   Divo

defendants, such that the Court could determine whether plaintiff

                                          10
        Case 1:19-cv-01822-NRB Document 53 Filed 04/17/20 Page 11 of 14



has performed those obligations, as required in adjudicating a

breach of contract claim.         See Balk v. N.Y. Inst. of Tech., 683

Fed. App’x 89, 95 (2d Cir. 2017) (“Under New York law, a breach of

contract claim requires . . . adequate performance of the contract

by the plaintiff.” (internal quotation marks omitted)).             They also

fail to assert what compensation or fees the Il Divo defendants

would owe plaintiff for its performance, such that the Court could

remediate a breach. Moreover, there is no extrinsic standard under

which    the   Court   could    render     the   alleged   verbal   agreement

reasonably certain to cure these pleading deficiencies.             See Foros

Advisors LLC, 333 F.Supp. 3d at 360.

     2. Attorneys’ Fees, Punitive Damages, Costs, and Interest

     The Court dismisses plaintiff’s claim for punitive damages,

attorneys’ fees, costs, and interest because plaintiff consented

to its dismissal in plaintiff’s opposition brief.             Opp. at 1 n.1.

     3. Tortious Interference with Contractual Relations

     Defendants contend that because the alleged verbal agreement

between plaintiff and the Il Divo defendants violates the Statute

of Frauds, plaintiff cannot state a claim for tortious interference

with contractual relations against Pinos and JEP because that claim

requires “the existence of a valid contract between the plaintiff

and a third party.”        CAC Grp., Inc. v. Maxim Grp. LLC, 523 Fed.

App’x 802, 806 (2d Cir. 2013) (internal quotation marks omitted).

     However, “‘[a] contract not drawn in accordance with the

                                      11
      Case 1:19-cv-01822-NRB Document 53 Filed 04/17/20 Page 12 of 14



Statute of Frauds is not ipso facto void but only voidable, subject

to being declared void if and when the [S]tatute [of Frauds] is

interposed as a defense at the proper time and in the proper way.’”

Darby Trading Inc. v. Shell Int’l Trading & Shipping Co. Ltd., 568

F.Supp. 2d 329, 347 (S.D.N.Y. 2008) (quoting Felicie, Inc. v.

Leibovitz, 412 N.Y.S.2d 625, 626-27 (N.Y. App. Div., 1st Dep’t

1979)).   Moreover, Pinos and JEP cannot interpose the Statute of

Frauds defense properly because “‘the Statute of Frauds is a

personal defense and cannot be availed of by a third party’” to

the contract.    Id. (quoting Felicie, Inc., 412 N.Y.S.2d at 627)

(collecting cases).      Such is the case notwithstanding the Court’s

conclusion that the alleged verbal agreement is void against the

Il Divo defendants.      See id. at 347-48.

      While Pinos and JEP cannot interpose the Statute of Frauds to

defeat plaintiff’s tortious interference claim in the same manner

as the Il Divo defendants, the voidable nature of the alleged

verbal agreement “nonetheless changes the analysis of” plaintiff’s

claim.    Id. at 347.     Specifically, where, as here, the contract

“is   unenforceable     and   thus   voidable,   [p]laintiff’s    tortious

interference with contract claim . . . must satisfy the more

demanding standard required of claims of tortious interference

with business relations.”       Id. at 348 (citing Guard-Life Corp. v.

S. Parker Hardware Mfg. Corp., 406 N.E.2d 445, 449 (N.Y. 1980),

and collecting cases).        Plaintiff must plead “‘that (1) it had a

                                     12
     Case 1:19-cv-01822-NRB Document 53 Filed 04/17/20 Page 13 of 14



business relationship with a third party; (2) the defendant knew

of that relationship and intentionally interfered with it; (3) the

defendant acted solely out of malice, or used dishonest, unfair,

or improper means; and (4) the defendant’s interference caused

injury to the relationship.’”     Id. at 342 (quoting State St. Bank

and Trust Co. v. Inversiones Errezuriz Limitada, 374 F.3d 158, 171

(2d Cir. 2004)).

     The amended complaint does not even arguably allege the

second, third, and fourth elements of tortious interference with

business relations against Pinos and JEP.          The Court therefore

dismisses plaintiff’s tortious interference claim.

     4. Unjust Enrichment

     “It is well settled that under New York law a plaintiff may

not escape the Statute of Frauds by attaching the label . . .

‘unjust enrichment’ . . . to the underlying contract claim.”

Morgenweck v. Vision Capital Advisors, LLC, 410 Fed. App’x 400,

401 n.1 (2d Cir. 2011).    Plaintiff tries to do just that, however,

by asserting an unjust enrichment claim          against the Il Divo

defendants for the services plaintiff performed under the alleged

verbal agreement.     Similarly, “‘a claim for unjust enrichment

. . . may not be maintained where a contract exist[s] between the

parties covering the same subject matter,’” Morgenweck v. Vision

Capital Advisors, LLC, No. 08 Civ. 2969 (BSJ), 2010 WL 9478990, at

*5 (S.D.N.Y. June 3, 2010), but plaintiff’s unjust enrichment claim

                                   13
      Case 1:19-cv-01822-NRB Document 53 Filed 04/17/20 Page 14 of 14



against Pinos and JEP is based on services that Pinos and JEP

allegedly performed for the Il Divo defendants pursuant to a

contract Pinos and JEP had with plaintiff, Compl. ¶¶ 38, 41.

Moreover, to plead a claim for unjust enrichment, plaintiff must

allege that defendants were “enriched . . . at the plaintiff’s

expense,” Law Offices of K.C. Okoli, P.C. v. BNB Bank, N.A., 481

Fed. App’x 622, 627 (2d Cir. 2012), but the only allegation of any

gain to defendants is that they “derived benefits at the expense

of losses suffered by [p]laintiffs [sic],” Compl. ¶ 60, which is

nothing more than a “‘naked assertion[]’ devoid of ‘further factual

enhancement.’”     Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 557 (2007)).         Plaintiff’s claim for unjust

enrichment is accordingly dismissed.

                                 CONCLUSION

      The Court grants defendants’ motion to dismiss for the reasons

stated herein.      The Clerk of Court is respectfully directed to

terminate any motions pending in this case and to close it.4

            SO ORDERED.

Dated:      New York, New York
            April 17, 2020

                                           ____________________________
                                               NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE


      4 Defendants requested oral argument pursuant to this Court’s Individual

Practices § 2.H. The Court declines to hear oral argument on this motion given
the legal bases on which the Court resolved it, and because the Court has ruled
in favor of the only party that requested oral argument.

                                      14
